Citation Nr: 1513715	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for an upper back condition.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in June 1980, and he served an initial period of active duty for training (ACDUTRA) from September 15, 1980 to December 8, 1980; he also had various unverified periods of active and inactive duty for training.  The appellant thereafter had a period of fulltime temporary duty (FTTD) from March 6, 1988 to August 23, 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  During the hearing, the appellant submitted additional evidence in support of his appeal.  The Board notes that the appellant filed his substantive appeal in April 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to this evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The issue of entitlement to service connection for insomnia has been raised by the record in an April 2011 VA Form 21-2141, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the appellant's claim should take into account the existence of the electronic record.

The issues of entitlement to service connection for a left knee condition, entitlement to service connection for a low back condition, entitlement to service connection for an upper back condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2009 Board decision denied a request to reopen previously denied claims of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition.  The appellant's motion for reconsideration of that Board decision was denied in April 2010.

2.  Additional evidence received since the Board's May 2009 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a for a left knee condition, a low back condition, and an upper back condition.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision is final as to the claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an upper back condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In general, unappealed RO rating decisions and unappealed Board decisions are final.  See 38 U.S.C.A. § 7104(b), 7105(c).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.

The appellant contends that his current left knee, low back, and upper back conditions were incurred in basic training during a period of ACDUTRA.  See February 2015 Hearing Transcript.  Specifically, the appellant asserts that he injured his knee and his back in 1980 when he fell from an obstacle in basic training.  He also contends that his low and upper back condition was caused by frequent marches and runs during basic training.  

Historically, the appellant's claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition was initially denied in an August 1995 rating decision on the basis that the evidence failed to show that those conditions were incurred in service.  Thereafter, the RO denied the appellant's requests to reopen his claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition in October 2000, March 2001, and June 2005.  The appellant appealed the June 2005 rating decision to the Board.  In May 2009, the Board declined to reopen the appellant's claim on the basis that no new and material evidence had been submitted.  In July 2009, the appellant filed a motion for reconsideration, which was denied in April 2010.  The May 2009 Board decision therefore became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

Relevant evidence of record at the time of the May 2009 Board decision included the appellant's service treatment records, VA and private treatment records, lay statements from two fellow service members, and the appellant's lay statements, including testimony given at a personal hearing at the RO.  The Board concluded that no new and material evidence had been received showing a competent causal link or nexus between any of the appellant's claimed conditions and his service.  Thus, the claim was denied.

In June 2010, the appellant requested that his claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition be reopened.  Relevant additional evidence received since the Board's May 2009 decision includes a letter from the appellant's primary VA physician, dated in May 2013, indicating that the appellant's left knee, low back, and upper back conditions may be related to the appellant's claimed basic training injury in 1980.  Additionally, the physician indicated that the appellant's current low and upper back conditions could be caused by frequent marches and jogs.  

This evidence was not previously on file at the time of the Board's May 2009 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence of the claimed conditions, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of a nexus between the appellant's currently diagnosed left knee, low back, and upper back conditions and his periods of ACDUTRA service.  The newly received evidence consists of a medical opinion indicating that the appellant's left knee, low back, and upper back conditions may be related to his ACDUTRA service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, as discussed below, this new and material evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the Remand section.


ORDER

As new and material evidence has been received, the appellant's claim for entitlement to service connection for a left knee condition is reopened.

As new and material evidence has been received, the appellant's claim for entitlement to service connection for a low back condition is reopened.

As new and material evidence has been received, the appellant's claim for entitlement to service connection for an upper back condition is reopened.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition, as well as the appellant's claim of entitlement to a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the appellant has current diagnoses of left-knee chronic ACL tear, spondylolysis of the lumbar spine, and multilevel cervical degenerative disease.  See November 2006 Knee MRI; May 2013 Lumbar Spine MRI; May 2013 Thoracic Spine MRI.  Thus, the first McLendon element is satisfied.  Additionally, service treatment records document treatment for a left-knee injury, and the appellant competently testified as to back pain while in service.  Thus, the second McLendon element is satisfied.  Finally, in the aforementioned May 2013 letter, Dr. G.K. opined that the appellant's left knee, low back, and upper back conditions may be related to the appellant's basic training in 1980.  

As such, because there is evidence of currently-diagnosed left knee, low back, and upper back conditions, evidence of an injury in service, and a medical opinion indicating that such conditions may be associated with service, the Board finds that the appellant should be provided a VA examination in order to determine the nature and etiology of any left knee, low back, and upper back conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the appellant's TDIU claim, the Board notes that, because adjudication of the appellant's claims of service connection for a left knee condition, a low back condition, and an upper back condition likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Lastly, because the record indicates that the appellant has been receiving ongoing VA treatment for his claimed conditions, any VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the appellant's claims file all outstanding VA treatment records documenting treatment for left knee, low back, and upper back conditions dated from January 2013 to the present.  The appellant should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the appellant an appropriate VA examination to determine the nature, onset, and likely etiology of any left knee, low back, and upper back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the appellant and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition had its onset in service or is related to any in-service disease, event, or injury, to include a fall from a rope during basic training.  

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset in service or is related to any in-service disease, event, or injury, to include a fall from a rope during basic training and long distance running and marching.  

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed upper back condition had its onset in service or is related to any in-service disease, event, or injury, to include a fall from a rope during basic training and long distance running and marching.  

The examiner should specifically review and comment on the May 2013 opinion of the appellant's VA physician, Dr. G.K., who indicated that the appellant's left knee, low back, and upper back conditions may be related to service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. G.K.'s findings.

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence.  A rationale for all requested opinions shall be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


